UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1239


RONALD MANN,

                    Plaintiff - Appellant,

             v.

MECKLENBURG COUNTY SHERIFF’S DEPARTMENT, jointly and severally;
SHERRY T. CROWDER, jointly and severally; M. L. ROBINSON, jointly and
severally; H. VALDEZ, Deputy-jointly and severally; JOHN DOE, Mecklenburg
County Deputy Sheriff Supervisor-jointly and severally; PAUL PAZZAGLINI,
jointly and severally,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:18-cv-00654-FDW-DSC)


Submitted: June 20, 2019                                          Decided: June 24, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Mann, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Mann seeks to appeal the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on January 28, 2019. The

notice of appeal was filed on March 1, 2019. Because Mann failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              2